Citation Nr: 0526937	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  99-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disability (TDIU) prior to April 25, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from March 1976 to November 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted a total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU).  The veteran has appealed the issue 
of entitlement to an earlier effective date.


FINDINGS OF FACT

1.  In October 1998, the RO granted TDIU, and assigned an 
effective date for TDIU of July 27, 1998; in May 2005, the RO 
assigned an effective date for TDIU of April 25, 1998.

2.  A formal claim for TDIU was received on January 28, 1997.

3.  Prior to April 25, 1998, the veteran's service-connected 
disabilities were: herniated nucleus pulposus L4-L5, 
evaluated as 60 percent disabling; herniated nucleus pulposus 
C4-C5, C5-C6, and C6-C7, evaluated as 40 percent disabling; 
his combined rating was 80 percent; the veteran's service-
connected disabilities were not of such severity as to 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

The legal criteria for an effective date prior to April 25, 
1998 for TDIU have not been met.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

The veteran argues that an effective date for his TDIU should 
be in 1997 because he filed a TDIU claim at that time.  See 
veteran's letter, received in January 1999.  With regard to 
his work history, in a TDIU claim (VA Form 21-8940), received 
in January 1997, he indicated that he had last worked in 
October 1995, as a hospital administrator, and that he had 
been working towards a bachelor's degree in human resources 
since 1995.  In a TDIU claim, received in August 1997, he 
indicated that he had last worked in January 1996, at the 
Post Office.  He further indicated that in 1996 he had also 
done administrative work at a hospital, and "work study" at 
a VA employment office.  In the veteran's application for 
disability benefits to the Social Security Administration, 
dated in June 2002, he indicated that he had last worked in 
1998 at a temporary position for the post office, and that he 
had completed his second year of college in 1998.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2004).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004); see Harper v. Brown, 10 Vet. 
App. 125 (1997; Quarles v. Derwinski, 3 Vet. App. 129, 134- 
135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

As noted above, the Board must determine the date of receipt 
of the appellant's TDIU claim, and then determine the date 
that it became factually ascertainable that the appellant's 
service-connected disabilities increased in severity.

The statement of the case (SOC) indicates that the veteran's 
TDIU claim was received on July 27, 1997.  However, a review 
of the record shows that the veteran filed a formal TDIU 
claim on January 28, 1997.  In February 1997, the RO deferred 
a decision of the TDIU issue.  In August 1997, the veteran 
filed another TDIU "claim."  In November 1997, the RO 
denied the TDIU claim.  In January 1998, the veteran filed a 
notice of disagreement as to the RO's November 1997 decision.  
In October 1998, the RO granted TDIU, and assigned an 
effective date of July 27, 1998.  The veteran appealed the 
issue of entitlement to an earlier effective date.  In May 
2005, the RO granted the claim, to the extent that it 
assigned an effective date of April 25, 1998.  

The Board further notes that in February 1995, the veteran 
filed a claim for increased ratings for his cervical and 
lumbar spine disabilities.  These claims were partially 
granted in June 1995 (the increased the veteran's rating for 
his lumbar spine disability from 10 to 60 percent, and the 
rating for his cervical spine disability from 10 to 20 
percent).  The RO's decision was not appealed, and it became 
final.  See 38 U.S.C.A. § 7105(c).  Subsequent to the June 
1995 RO decision, VA progress notes and examination reports 
were received that are dated prior to April 25, 1998.  
However, as these medical reports did not include evidence of 
unemployability, they may not serve as an informal claim for 
TDIU.  See Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 
2001); see also VAOPGCPREC 12-2001 (July 6, 2001).

In summary, the veteran filed a TDIU claim on January 28, 
1997.  Although he filed a second TDIU application in August 
1998, his original TDIU claim (filed in January 1997) 
remained unadjudicated and "open" at the time of the RO's 
November 1997 decision.  See e.g., Isenhart v. Derwinski, 3 
Vet. App. 177, 180 (1992).   The veteran filed an NOD as to 
the RO's November 1997 decision, and after additional 
evidence was received, the RO granted TDIU in October 1998.  
Given the foregoing, the Board finds that the veteran's claim 
for TDIU was received on January 28, 1997.  See 38 C.F.R. §§ 
3.1(r), 3.400(o)(2) (2004).  

Under the circumstances, the veteran may be eligible to 
receive an effective date as early as January 28, 1996, if it 
is factually ascertainable that the criteria for TDIU were 
met as of that date.  See 38 U.S.C.A. § 5110(a) and (b)(2); 
38 C.F.R. § 3.400(o)(1) and (2).

The question now before the Board is whether the evidence 
supports the assignment of a TDIU rating prior to April 25, 
1998.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. § 4.16(b).

With regard to the veteran's disabilities, the RO's May 2005 
decision shows that the RO determined that the veteran's 
service-connected disabilities were: herniated nucleus 
pulposus L4-L5, evaluated as 60 percent disabling, with an 
effective date of February 22, 1995 for the 60 percent 
rating; and herniated nucleus pulposus C4-C5, C5-C6, and C6-
C7, evaluated as 40 percent disabling, with an effective date 
of June 24, 1996 for the 40 percent rating.  His combined 
rating was 80 percent as of June 24, 1996.  See 38 C.F.R. § 
4.25 (2004).  

The veteran is shown to have met the schedular criteria for 
TDIU as of January 28, 1996.  However, the Board finds that 
the evidence establishes that the criteria for TDIU were not 
met prior to April 25, 1998.  The relevant evidence includes 
VA progress notes and examination reports, dated between 1996 
and April 25, 1998.  This evidence includes VA occupational 
therapy initial assessment report, dated in April 1996, which 
shows that the veteran was "Ind" (independent) in all 
activities of daily living.  The report indicates the 
following: the veteran had HNP (herniated nucleus pulposus) 
of the cervical and lumbar spine; he was a full-time student 
in business administration; a safety grab bar was 
recommended; lumbar supports were recommended for driving and 
prolonged sitting at the university; he had participated in 
family and community activities; he was "functional" or 
"intact" in all tested neurological studies.  VA progress 
notes show that the veteran received treatment for back and 
neck pain beginning in 1996, to include physical therapy.  A 
February 1997 progress note indicates that the veteran began 
using Paxil at the end of the school semester.  Another 
February 1997 report indicates that the veteran had FTR 
(failed to report) four times.  A November 1996 VA spine 
examination report notes complaints of neck and back pain, 
with radiation and numbness to the shoulders, and loss of 
hand and left foot strength.  The findings inter alia showed 
that the veteran's cervical spine had forward flexion to 40 
degrees, backward extension to 40 degrees, 25 degrees of 
lateral flexion (bilaterally), and 55 degrees of rotation, 
bilaterally, and that his lumbar spine had 30 degrees of 
forward flexion, 15 degrees of backward extension, 15 degrees 
of rotation, bilaterally, and left and right lateral flexion 
to 20 and 30 degrees, respectively.  There were complaints of 
pain on all movements.  The diagnosis noted HNP at L4-L5, and 
C4-C5, C5-C6, and C6-C7.  

Reports from the Social Security Administration (SSA) 
indicate that the veteran's claim was denied at least twice 
prior to a July 2004 decision which shows that the veteran 
was determined to be disabled as of April 25, 1998.  The 
primary diagnosis was "disorders of the back (discogenic and 
degenerative)," and the secondary diagnosis was 
"osteoarthritis and allied disorders."  The SSA's 
supporting documentation included the veteran's service 
medical records and VA medical reports dated between 
separation from service and 2004.  In the veteran's 
application, dated in June 2002, he indicated that he had 
last worked in 1998 at a temporary position for the post 
office, and that he had completed his second year of college 
in 1998.  He stated that this job was offered "against 
medical advice because I didn't qualify for it based on my 
physical condition but I needed the job to earn a living."  
He stated that he fell on the ground after two weeks on the 
job after his legs gave out, and that his back symptoms had 
worsened since that time.  Finally, he stated that he failed 
to complete his college studies due to short-term memory 
impairment and concentration difficulties.  

The Board parenthetically notes that service connection is in 
effect for major depressive disorder evolved from dysthymia 
with anxiety features associated with herniated nucleus 
pulposus L4-L5, evaluated as 10 percent disabling, with an 
effective date for service connection, and the 10 percent 
rating, of July 27, 1998.  Given the effective date for this 
disability, the disability does not affect the issue on 
appeal.  

In summary, the Board finds that the criteria for TDIU are 
not met prior to April 25, 1998.  The evidence indicates that 
the veteran was attending a university between 1995 and 1998, 
and that he worked at a post office in 1998.  Although he 
argues that he was unable to function at both of these due to 
his cervical and lumbar spine pain, there is no competent 
medical opinion of record to show that he was unemployable 
due to his service-connected cervical spine or lumbar spine 
disabilities prior to April 25, 1998.  In this regard, to the 
extent that he may have had psychiatric symptoms prior to 
July 27, 1998, this is prior to the effective date for 
service connection for his major depressive disorder, and he 
may not therefore be compensated for these symptoms prior to 
the date of service connection.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim, 
and that an effective date prior to April 25, 1998 for TDIU 
is not warranted.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in June 
2001 and June 2003, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4138) 
for all evidence that he desired VA to attempt to obtain.  
Moreover, the January 2001 and May 2004 SSOCs included the 
text of 38 C.F.R. § 3.159, from which the Court drew the 
fourth element.

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records and records from the SSA.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the 
foregoing, the Board finds that the veteran has not been 
prejudiced by a failure of VA in its duty to assist, and that 
any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

An effective date prior to April 25, 1998 for TDIU is denied.  


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


